Title: To Benjamin Franklin from Andrew Millar, 11 May 1767
From: Millar, Andrew
To: Franklin, Benjamin


Monday Morning 11 May. [1767]
Mr. Millar presents his best Compliments to Dr. Franklyn and presumes at the desire of Our Common Friend Mr. Strahan to trouble him with a Packet herewith sent to Joseph Galloway Esq. of which he knows the Contents as Mr. Strahan Thought it would be safer thro your Channal than by sending it by shiping.
He hopes to have the pleasure of meeting you and Mr. Hume at Mr. Strahans this day to and [sic] Fix on one when you will give him the same in Pallmall.
If it proves Inconvenient for you to forward this Packet the bearer will take it to the ship.
 Addressed: To / Dr Franklyn
